DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 recites the limitation "said field of view rule" in page 4, line 29. There is insufficient antecedent basis for this limitation in the claim. Claim 11, 9 and / or 1 do(es) not provide explicit antecedent basis for the above term.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 17 recites the limitation "said endoscope" in page 6, line 7-8. There is insufficient antecedent basis for this limitation in the claim. Claims 17, 2, and / or 1 do(es) not provide explicit antecedent basis for the above term. 

 Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 19 recites the limitation "said go-to rule" and “said endoscope” in page 6, line(s) 20 and 23. There is insufficient antecedent basis for this limitation in the claim. Claims 19 and / or 1 do(es) not provide explicit antecedent basis for the above term. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of co-pending Application No. 16/419,140. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for assisting an operator to perform a surgical procedure because usage of the surgical controlling system claim(s) from co-pending Application would cover the instant claimed method.  

Claims 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10-11 of co-pending Application No. 16/419,140. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for assisting an operator to perform a surgical procedure because usage of the surgical controlling system claim(s) from co-pending Application would cover the instant claimed method.

Claims 12 and 14-16, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13-15 of co-pending Application No. 16/419,140. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for assisting an operator to perform a surgical procedure because usage of the surgical controlling system claim(s) from co-pending Application would cover the instant claimed method.

Claim 18-19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 17 and 9 of co-pending Application No. 16/419,140. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for assisting an operator to perform a surgical procedure because usage of the surgical controlling system claim(s) from co-pending Application would cover the instant claimed method.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-14, 18, are rejected under 35 U.S.C. 103 as being unpatentable over De Beni (Pub No.: US 2010/0022871 A1) in view of Smith et al. (Patent No.: US 2012/0071893 A1).

Regarding claims 1-2 and 9, 18, De Beni at al. disclose a device and method for guiding surgical tool, comprising steps of: 
providing a surgical controlling system (e.g., surgical tool system) (see par. 79), comprising: (i) at least one surgical tool (e.g., surgical toll (endoscope)) (see par. 87); (ii) at least one location estimating means (e.g., a needle / tool tracking means)(see par. 97, 112, 114. 116); (iii) at least one movement detection means (e.g., a tracking system)(see par. 112, 115); and, (iv) a controller (e.g., control and processing unit) having a processing means communicable with a controller's database (e.g., storage)(see par. 96-97, 7); 
inserting said at least one surgical tool into a surgical environment of a human body (e.g., need /surgical tool inserted into a body under examination) (see par. 79, 81, 91, 119 and Figures 1-3); 
real-time estimating the location of said at least one surgical tool within said surgical environment at any given time t (e.g., said need tracking means for determining the position and orientation of the needle relative to the acquired volumetric image (3D). Furthermore, the position and orientation of the tool relative to the volumetric images can be determined using the needle image appearing in such volumetric images. It should be noticed that the ultrasound 3D images, probe and tool tracking are carried out at the same time and in real time – claim 2, 9 and 18 limitation: said system additionally comprising an endoscope; said endoscope is configured to provide real-time image of said surgical environment) (see par. 97, 114, 115, 116, 87 and Figures 1-3); and, 
detecting if there is movement of said at least one surgical tool if a 3D spatial position of said at least one surgical tool at time tf is different than said 3D spatial position of said at least one surgical tool at time to (e.g., As the probe is provided in combination with a tracking system which detects the position, orientation, and displacement of the probe; it should be noticed that ultrasound 3D image, probe and tool tracking are carried out at the same time and in real-time. Under this disclosure / scenario, multiple 3D spatial positions of the surgical tool are being detected and recorded and are used to adjust displaying images. This means that while inserting and displacing the interventional tool (position and orientation of the tool change), the probe acquires s sequence of 3D or volumetric images of the zone in which the probe is present. Thus to a certain instance, a specific 3D image is associated and to it a specific tracking data for the tool and of the probe are also univocally associated) (see par. 7, 116, 80); 
controlling the spatial position of said at least one surgical tool within said surgical environment by means of said controller (e.g., the control and processing unit configured to control the tool in real-time mode and monitor the execution of other operation that depend on the ultrasound signal acquisition and processing mode being used) (see par. 12, 96; Figures 1-4); 
However, De Beni et al.’s reference does not specifically disclose wherein said step of controlling is performed by storing a predetermined set of rules in a controller's database; said predetermined set of rules comprises allowed and restricted movements of said at least one surgical tool, each detected movement by said movement detection means of said at least one surgical tool being determined as either an allowed movement or as a restricted movement according to said predetermined set of rules further wherein said system automatically real-time analyzes and determines the location of each anatomical element in the surgical environment.
However, Smith et al. teach a robot guided system comprising a computer system 14, having a software, configured to create a three-dimensional model of a patient’s organ from a medical imaging procedure. Once a location and amount of bone / tissue that is to be removed has been determined based on medical imaging procedure (e.g., system automatically real-time analyzes and determines the location of each anatomical element in the surgical environment) software in the computer system 14 can be used to set dynamic movement limits (e.g., set of rules: allowed movement(s) and restriction movement(s)) of the tool 40 (e.g., a tool-dependent allowed and restricted movement rule – claim 2: at least one rule selected from a group of consisting of …) based on the marked image. In other examples, the dynamic movement limits can be automatically set based on a pre-operative determination of the bone / tissue to be removed (see par. 6, 23-25).
Given the teaching of Smith et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify De Beni et al.’s invention to incorporate, within the control and processing unit, a software to create a three dimensional model of the patient’s organ from a medical imaging procedure, determine a location and amount of bone to be removed and set dynamic movement limits of surgical tool based on the marked image to preclude a surgeon from inadvertently moving the cutting tool far into a patient’s organ. 
Doing so would enhance a device and method for guiding surgical tools configured to determine a position of a surgical tool, create a three dimensional model of the patient’s organ from a medical imaging procedure, determine a location and amount of bone to be removed and set dynamic movement limits of surgical tool based on the marked image to preclude a surgeon from inadvertently moving the cutting tool far into a patient’s organ. 

Regarding claim 10, De Beni et al. disclose a device and method for guiding surgical tool comprising wherein at least one of the following is being held true … (b) said tagged tool rule comprises means configured to tag at least one surgical tool within said surgical environment and to determine said allowed movement of said endoscope to constantly track the movement of said tagged surgical tool (e.g., needle 2 can carry a single sensor or marking transponder, which is sufficient to determine the position of the tool and its orientation, particularly with reference to the characteristic working or functional axis of said needle which, as mentioned above) (see abstract, par. 89, 90, 112).
However, De Beni et al. is silent regarding surgical tool configured to determine said allowed movement of said endoscope to constantly track the movement of said tagged surgical tool. 
However, Smith et al. teach a robot guided system comprising a computer system (14), having a software, configured to create a three-dimensional model of a patient's organ from a medical imaging procedure. Once a location and amount of bone / tissue that is to be removed has been determined based on medical imaging procedure, software in the computing system (14) can be used to set dynamic movement limits of the tool (40) based on the marked image. In other examples, the dynamic movement limits can be automatically set based on a pre-operative determination of the bone /tissue to be removed (par. 6, 23-25, Figure 2).
Given the teaching of Smith et al., and the disclosure of De Beni et al.  it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify De Beni et al.’s invention to incorporate, within the control and processing unit, a software to create a three-dimensional model of the patient's organ from a medical imaging procedure, determine a location and amount of bone to be removed and set dynamic movement limits of surgical tool based on the marked image to preclude a surgeon from inadvertently moving the cutting tool  too far into a patient's organ.  
Doing so would enhance a device and method for guiding surgical tools configured to determine a position of a surgical tool, create a three-dimensional model of the patient's organ from a medical imaging procedure, determine a location and amount of bone to be removed and set dynamic movement limits of surgical tool based on the marked image to preclude a surgeon from inadvertently moving the cutting tool too far into a patient's organ.

Regarding claims 3-8, 12-13, 15-16, the claims limitations recited features on alternative form of rejected claim 2; therefore, De Beni et al.’s invention still red on the claimed combination alternative form. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over De Beni et al. (Pub No.: US 2010/0022871 A1) in view of Smith et al. (Pub No.: US 2012/0071893 A1) as applied to claims above, and further in view of Moses et al. (Pub No.: US 2008/0010706 A1).
Regarding claim 14, De Beni et al.’s invention, as modified by Smith et al., fails to disclose step of alerting said physician of a restricted movements of said at least one surgical tool; said step of alerting is performed by at least one selected from a group consisting of audio signaling, voice signaling, light signaling, flashing signaling and any combination thereof.
However, Moses et al. teach a method and apparatus for controlling a surgical device configured to (i) reposition a haptic device 30 while cutting a femur F with the tool 50 and (ii) constrain the manipulation of the surgical device based on a desired relationship between an anatomy of the patient and a position, an orientation, a velocity, and/or an acceleration of a surgical tool of the surgical device, and limit movement of the surgical tool and/or operation of the surgical tool if the desired relationship is not maintained and/or a detection device is unable to detect the anatomy and/or the surgical tool. When a occluded state is detected (e.g., an object is interposed between the tracking element and the detection device 41) and/or when reflectivity of markers on a tracking element is degraded (e.g., by blood, tissue, dust, bone debris, etc.), the occlusion detection algorithm alerts the user, for example, by causing a warning message to be displayed on the display device 23, an audible alarm to sound, and/or the generation of tactile feedback (e.g., vibration).  (see abstract, par. 12-14, 53, 74, 77, 109, 115, Figures 1, 8-9)
Given the teaching of Moses et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify De Beni et al.’s invention to incorporate, within the device and method for guiding surgical tool, a mechanism / process for repositioning a haptic device while cutting a femur with the tool, limiting movement of the surgical tool and/or operation of the surgical tool if the desired relationship is not maintained and alerting the user when a occluded state is detected or reflectivity of markers on a tracking element is degraded to enable a surgeon to sculpt complex shapes in bone in a minimally invasive manner.
 Doing so would enhance  a device and method for guiding surgical tools configured to create a three-dimensional model of the patient's organ from a medical imaging procedure, determine a location and amount of bone to be removed, reposition the surgical device while cutting a femur with the tool, limit movement of the surgical tool and/or operation of the surgical tool if the desired relationship is not maintained and alerting the user when a occluded state is detected or reflectivity of markers on a tracking element is degraded to enable a surgeon to sculpt complex shapes in bone in a minimally invasive manner.


Conclusion

This application is a continuation application of U.S. application no. 15/393,286 filed on December 29, 2016, now U.S. Patent 10,299,773 B2, which is a continuation-in- part application of U.S. application no. 14/813,170 filed on July 30, 2015, now U.S. Patent 9,937,013 B2, which is a continuation application of U.S. application no. 14/150,939 filed on January 9, 2014, now U.S. Patent 9,204,939 B2  (“Parent Application”), wherein U.S. application no. 14/150,939 is a continuation-in- part application of PCT/IL2012/000310 filed on August 21, 2012 and has provisional of 61,525,787 filed on August 21, 2012. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.P/Examiner, Art Unit 3664     
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664